UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-5454 Dreyfus New Jersey Municipal Bond Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 6/30/09 FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio managers only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 24 Statement of Assets and Liabilities 25 Statement of Operations 26 Statement of Changes in Net Assets 28 Financial Highlights 33 Notes to Financial Statements FOR MORE INFORMATION Back Cover The Fund Dreyfus New Jersey Municipal Bond Fund, Inc. A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus New Jersey Municipal Bond Fund, Inc., covering the six-month period from January 1, 2009, through June 30, 2009. The severe recession and banking crisis that dominated the financial markets at the start of 2009 appear to have moderated as of mid-year. Previously frozen credit markets have thawed, giving businesses and municipalities access to the capital they need.After reaching multi-year lows early in the year, municipal bond markets staged an impressive rally led by higher-yielding segments, while U.S. Treasury securities gave back some of their 2008 gains.While the U.S. economy remains weak overall, we have seen encouraging evidence of potential recovery, including a recovering housing market and the positive impact of the U.S governments American Recovery and Reinvestment Act of 2009 on the municipal markets. Meanwhile, inflation has remained tame in the face of high unemployment and unused manufacturing capacity. Although these developments give us reasons for optimism, we remain cautious due to the speed and magnitude of the municipal bond markets 2009 rebound. Indeed, the markets advance was fueled more by investors renewed appetites for risk than improving economic funda-mentals.We would prefer to see a steadier rise in asset prices supported by more concrete economic data, as the rapid rise increases the possibility that profit-taking could move the market lower. In uncertain markets such as this one, even the most seasoned investors can benefit from professional counsel.To determine how your investments should be positioned for the challenges and opportunities that lie ahead,we continue to stress that you talk regularly with your financial advisor. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the Portfolio Managers. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Ch ief Executive Officer The Dreyfus Corporation July 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2009, through June 30, 2009, as provided by Joseph P. Darcy and James Welch, Portfolio Managers Fund and Market Performance Overview For the six-month period ended June 30, 2009, Dreyfus New Jersey Municipal Bond Funds Class A, B, C, I and Z shares produced total returns of 7.21%, 6.94%, 6.81%, 7.30% and 7.22%, respectively. 1 In comparison, the Barclays Capital Municipal Bond Index (the Index), the funds benchmark, achieved a total return of 6.42% for the same period. 2 Municipal bonds generally rallied over the reporting period as credit markets stabilized and investors looked forward to better economic times.The fund produced higher returns than its benchmark, primarily due to strong performance among higher yielding bonds. The Funds Investment Approach The fund normally invests at least 80% of its assets in municipal bonds that provide income exempt from federal and New Jersey personal income taxes.To pursue its goal, the fund invests at least 80% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus.The fund may invest up to 20% of its assets in municipal bonds rated below investment grade (high yield or junk bonds) or the unrated equivalent as determined by Dreyfus.The dollar-weighted average maturity of the funds portfolio normally exceeds 10 years. We may buy and sell bonds based on credit quality, market outlook and yield potential. In selecting municipal bonds for investment, we may assess the current interest-rate environment and the municipal bonds potential volatility in different rate environments.We focus on bonds with the potential to offer attractive current income, typically looking for bonds that we believe can consistently provide attractive current yields or that are trading at competitive market prices.A portion of the funds assets may be allocated to discount bonds, which are bonds that sell at a price below their face value, or to premium bonds, which are bonds that sell at a price above their face value.The funds allocation to either discount bonds or to premium bonds will change along with our changing views The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) of the current interest-rate and market environment.We also may look to select bonds that are most likely to obtain attractive prices when sold. Municipal Bonds Rallied as Credit Markets Stabilized Early in 2009, the municipal bond market remained volatile in the midst of a global financial crisis that produced challenging liquidity conditions in fixed-income markets and punished a number of financial institutions, including municipal bond insurers and dealers. In addition, the U.S. economy continued to struggle with a recession as home values plunged, unemployment rates soared and consumer confidence fell. However, investor sentiment soon began to improve as investors gained confidence that aggressive measures by the Federal Reserve Board (the Fed) and the U.S. government would be effective in repairing the credit markets.The Fed had injected massive amounts of liquidity into the banking system and reduced short-term interest rates to an unprecedented low of 0% to 0.25%, while Congress enacted the $787 billion American Recovery and Reinvestment Act of 2009. Investors began to look forward to better economic and market conditions, and municipal bonds rallied through the reporting periods end. Despite investors renewed optimism, New Jersey has remained hard-hit by the recession.Tax revenues have fallen while demand for services has intensified, putting pressure on state and local budgets. Unfunded pension obligations may put additional pressure on the states finances. Income-Oriented Bonds Bolstered Performance The market rally was particularly robust among income-oriented municipal bonds that had been hard-hit in 2008. Securities backed by airlines, health care facilities and New Jerseys settlement of litigation with U.S. tobacco companies bounced back when investors became more tolerant of risks.As it became clearer to us early in the reporting period that the market rally was sustainable, we maintained the funds exposure to these higher yielding holdings, which complement the funds core positions in high-quality municipal bonds. We maintained generally defensive interest rate strategies in an effort to guard against bouts of heightened volatility.We set the funds weighted average duration in a range that was roughly in line with industry aver- 4 ages to reduce risks associated with supply-and-demand dynamics. Moreover, we focused on bonds with maturities toward the longer end of the markets intermediate-term range, which provided most of the yield of longer-maturity bonds but with significantly less volatility. Maintaining a Disciplined Approach We have maintained a disciplined approach to security selection, conducting in-depth research into individual municipal bonds and issuers to identify those positioned to weather the downturns lingering effects, including the possibility of reduced state aid to New Jersey localities. Consequently, when making new purchases, we have favored securities backed by pledged tax appropriations or revenues from essential services facilities. While it appears short-term interest rates will remain anchored at current low levels for some time due to lingering economic weakness, we are concerned about rising interest-rate volatility over the long-term due to potentially heightened inflation anxiety and record amounts of U.S. Treasury issuance. As such, we expect to maintain a neutral duration posture. July 15, 2009 1 Total return includes reinvestment of dividends and any capital gains paid and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Class Z and Class I shares are not subject to any initial or deferred sales charge. Each share class is subject to a different sales charge and distribution expense structure and will achieve different returns. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes for non-New Jersey residents, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are fully taxable. Return figures provided for Class A, B and C shares reflect the absorption of certain fund expenses pursuant to an agreement by The Dreyfus Corporation which may be terminated upon 90 days notice to shareholders. Had these expenses not been absorbed, the funds returns would have been lower. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus New Jersey Municipal Bond Fund, Inc. from January 1, 2009 to June 30, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2009 Class A Class B Class C Class I Class Z Expenses paid per $1,000  $4.37 $6.93 $8.20 $3.50 $4.21 Ending value (after expenses) $1,072.10 $1,069.40 $1,068.10 $1,073.00 $1,072.20 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2009 Class A Class B Class C Class I Class Z Expenses paid per $1,000  $4.26 $6.76 $8.00 $3.41 $4.11 Ending value (after expenses) $1,020.58 $1,018.10 $1,016.86 $1,021.42 $1,020.73  Expenses are equal to the funds annualized expense ratio of .85% for Class A, 1.35% for Class B, 1.60% for Class C, .68% for Class I and .82% for Class Z, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2009 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments94.9% Rate (%) Date Amount ($) Value ($) New Jersey90.0% Atlantic County Utilities Authority, Solid Waste System Revenue 3/1/16 Bayonne Redevelopment Agency, Revenue (Royal Caribbean Project) 11/1/35 Bergen County Utilities Authority, Water Pollution Control Revenue (Insured; National Public Finance Guarantee Corp.) 12/15/13 Bordentown Sewer Authority, Revenue (Insured; National Public Finance Guarantee Corp.) 12/1/20 Burlington County Bridge Commission, EDR (The Evergreens Project) 1/1/38 Camden, GO (Insured; FSA) 2/15/12 a Camden County Improvement Authority, Health Care Redevelopment Project Revenue (The Cooper Health System Obligated Group Issue) 2/15/20 Camden County Improvement Authority, Health Care Redevelopment Project Revenue (The Cooper Health System Obligated Group Issue) 2/15/20 Carteret Board of Education, COP (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 1/15/10 b East Orange, GO (Insured; FSA) 8/1/10 a East Orange, GO (Insured; FSA) 8/1/11 a East Orange Board of Education, COP, LR (Insured; FSA) 2/1/21 a East Orange Board of Education, COP, LR (Insured; FSA) 2/1/26 a East Orange Board of Education, COP, LR (Insured; FSA) 2/1/28 a The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) Essex County Improvement Authority, LR (County Correctional Facility Project) (Insured; FGIC) (Prerefunded) 10/1/10 b Freehold Regional High School District, School District Bonds (Guaranteed; School Bond Reserve Act and Insured; National Public Finance Guarantee Corp.) 3/1/10 Gloucester County Improvement Authority, County Guaranteed Loan Revenue (County Capital Program) 4/1/38 Gloucester Township Municipal Utilities Authority, Sewer Revenue (Insured; AMBAC) 3/1/18 Higher Education Student Assistance Authority of New Jersey, Student Loan Revenue (Insured; National Public Finance Guarantee Corp.) 6/1/17 Hudson County Improvement Authority, County-Guaranteed Parking Revenue (Harrison Parking Facility Redevelopment Project) (Insured; Assured Guaranty) 1/1/39 Hudson County Improvement Authority, Harrison Stadium Land Acquisition Special Obligation Revenue (Harrison Redevelopment Project) (Insured; National Public Finance Guarantee Corp.) 12/15/34 a Jersey City, GO (Insured; FSA) 5/15/10 a Jersey City, Public Improvement Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 9/1/09 b 8 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) Mercer County Improvement Authority, County Secured Open Space Revenue (Insured; National Public Finance Guarantee Corp.) 8/1/40 Middlesex County Improvement Authority, Utility System Revenue (Perth Amboy Project) (Insured; AMBAC) 9/1/20 a Middlesex County Improvement Authority, Utility System Revenue (Perth Amboy Project) (Insured; AMBAC) 9/1/22 a Middlesex County Utilities Authority, Sewer Revenue (Insured; National Public Finance Guarantee Corp.) 8/15/10 New Jersey, GO (Insured; National Public Finance Guarantee Corp.) 7/15/10 New Jersey Economic Development Authority, Cigarette Tax Revenue 6/15/24 New Jersey Economic Development Authority, Cigarette Tax Revenue 6/15/29 New Jersey Economic Development Authority, Department of Human Services Composite Revenue (Division of Developmental Disabilities) 7/1/24 New Jersey Economic Development Authority, Department of Human Services Composite Revenue (Division of Mental Health Services) 7/1/17 New Jersey Economic Development Authority, District Heating and Cooling Revenue (Trigen-Trenton District Energy Company L.P. Project) 12/1/10 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) New Jersey Economic Development Authority, EDR (Masonic Charity Foundation of New Jersey Project) 6/1/18 New Jersey Economic Development Authority, EDR (Masonic Charity Foundation of New Jersey Project) 6/1/18 New Jersey Economic Development Authority, EDR (Masonic Charity Foundation of New Jersey Project) 6/1/21 New Jersey Economic Development Authority, EDR (Masonic Charity Foundation of New Jersey Project) 6/1/25 New Jersey Economic Development Authority, EDR (Masonic Charity Foundation of New Jersey Project) 6/1/32 New Jersey Economic Development Authority, EDR (United Methodist Homes of New Jersey Obligated Group Issue) 7/1/19 New Jersey Economic Development Authority, Gas Facilities Revenue (NUI Corporation Project) 11/1/33 New Jersey Economic Development Authority, Motor Vehicle Surcharge Revenue (Insured; National Public Finance Guarantee Corp.) 7/1/20 a New Jersey Economic Development Authority, Motor Vehicle Surcharge Revenue (Insured; National Public Finance Guarantee Corp.) 7/1/21 a New Jersey Economic Development Authority, Retirement Community Revenue (Seabrook Village, Inc. Facility) 11/15/26 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) New Jersey Economic Development Authority, Revenue (Department of Human Services Pooled Financing Program) 7/1/14 New Jersey Economic Development Authority, Revenue (Hillcrest Health Service System Project) (Insured; AMBAC) 1/1/12 a New Jersey Economic Development Authority, Revenue (Hillcrest Health Service System Project) (Insured; AMBAC) 1/1/13 a New Jersey Economic Development Authority, Revenue (Hillcrest Health Service System Project) (Insured; AMBAC) 1/1/15 a New Jersey Economic Development Authority, Revenue (Hillcrest Health Service System Project) (Insured; AMBAC) 1/1/17 a New Jersey Economic Development Authority, Revenue (Hillcrest Health Service System Project) (Insured; AMBAC) 1/1/18 a New Jersey Economic Development Authority, Revenue (Hillcrest Health Service System Project) (Insured; AMBAC) 1/1/20 a New Jersey Economic Development Authority, Revenue (Hillcrest Health Service System Project) (Insured; AMBAC) 1/1/22 a New Jersey Economic Development Authority, Revenue (Transportation Project) (Insured; FSA) 5/1/11 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; AMBAC) (Prerefunded) 6/15/11 b The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; AMBAC) 9/1/24 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; National Public Finance Guarantee Corp.) 9/1/27 New Jersey Economic Development Authority, Special Facility Revenue (Continental Airlines, Inc. Project) 9/15/19 New Jersey Economic Development Authority, Special Facility Revenue (Continental Airlines, Inc. Project) 9/15/29 New Jersey Economic Development Authority, State LR (State Office Buildings Project) (Insured; AMBAC) (Prerefunded) 6/15/10 2,425,000 b New Jersey Educational Facilities Authority, Revenue (Fairleigh Dickenson University Issue) 7/1/20 New Jersey Educational Facilities Authority, Revenue (Georgian Court University Project) 7/1/27 New Jersey Educational Facilities Authority, Revenue (Georgian Court University Project) 7/1/27 New Jersey Educational Facilities Authority, Revenue (Georgian Court University Project) 7/1/33 New Jersey Educational Facilities Authority, Revenue (Georgian Court University Project) 7/1/37 New Jersey Educational Facilities Authority, Revenue (Montclair State University Issue) 7/1/38 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) New Jersey Educational Facilities Authority, Revenue (New Jersey City University Issue) (Insured; Assured Guaranty) 7/1/35 New Jersey Educational Facilities Authority, Revenue (Princeton University) (Prerefunded) 7/1/10 b New Jersey Educational Facilities Authority, Revenue (Princeton University) (Prerefunded) 7/1/15 b New Jersey Educational Facilities Authority, Revenue (Public Library Project Grant Program Issue) (Insured; AMBAC) 9/1/17 New Jersey Educational Facilities Authority, Revenue (Public Library Project Grant Program Issue) (Insured; AMBAC) 9/1/22 New Jersey Educational Facilities Authority, Revenue (Rowan University Issue) (Insured; FGIC) (Prerefunded) 7/1/10 b New Jersey Educational Facilities Authority, Revenue (Seton Hall University Issue) 7/1/37 New Jersey Educational Facilities Authority, Revenue (Stevens Institute of Technology Issue) 7/1/27 New Jersey Educational Facilities Authority, Revenue (Stevens Institute of Technology Issue) 7/1/34 New Jersey Educational Facilities Authority, Revenue (Stevens Institute of Technology Issue) (Prerefunded) 7/1/14 b New Jersey Educational Facilities Authority, Revenue (The College of New Jersey Issue) (Insured; FSA) 7/1/35 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) New Jersey Educational Facilities Authority, Revenue (The William Paterson University of New Jersey Issue) (Insured; Assured Guaranty) 7/1/38 New Jersey Environmental Infrastructure Trust, Environmental Infrastructure Bonds (Prerefunded) 9/1/10 b New Jersey Health Care Facilities Financing Authority, Revenue (Atlantic City Medical Center Issue) 7/1/12 New Jersey Health Care Facilities Financing Authority, Revenue (Atlantic City Medical Center Issue) 7/1/17 New Jersey Health Care Facilities Financing Authority, Revenue (Atlantic City Medical Center Issue) (Prerefunded) 7/1/12 b New Jersey Health Care Facilities Financing Authority, Revenue (Capital Health System Obligated Group Issue) (Prerefunded) 7/1/23 b New Jersey Health Care Facilities Financing Authority, Revenue (General Hospital Center at Passaic, Inc. Obligated Group Issue) (Insured; FSA) 7/1/19 New Jersey Health Care Facilities Financing Authority, Revenue (Hackensack University Medical Center Issue) (Insured; Assured Guaranty) 1/1/36 New Jersey Health Care Facilities Financing Authority, Revenue (Kimball Medical Center Issue) (Insured; AMBAC) 7/1/20 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) New Jersey Health Care Facilities Financing Authority, Revenue (Meridian Health System Obligated Group Issue) (Insured; Assured Guaranty) 7/1/38 New Jersey Health Care Facilities Financing Authority, Revenue (Robert Wood Johnson University Hospital Issue) 7/1/13 New Jersey Health Care Facilities Financing Authority, Revenue (Saint Barnabas Health Care System Issue) (Insured; National Public Finance Guarantee Corp.) 7/1/23 a New Jersey Health Care Facilities Financing Authority, Revenue (Saint Barnabas Health Care System Issue) (Insured; National Public Finance Guarantee Corp.) 7/1/23 a New Jersey Health Care Facilities Financing Authority, Revenue (Saint Josephs Healthcare System Obligated Group Issue) 7/1/18 New Jersey Health Care Facilities Financing Authority, Revenue (Saint Josephs Healthcare System Obligated Group Issue) 7/1/38 New Jersey Health Care Facilities Financing Authority, Revenue (South Jersey Hospital Issue) 7/1/12 New Jersey Health Care Facilities Financing Authority, Revenue (Trinitas Hospital Obligated Group) (Prerefunded) 7/1/10 b The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) New Jersey Health Care Facilities Financing Authority, Revenue (Virtua Health Issue) (Insured; Assured Guaranty) 7/1/38 New Jersey Health Care Facilities Financing Authority, State Contract Revenue (Hospital Asset Transformation Program) 10/1/38 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue (Insured; Assured Guaranty) 6/1/21 New Jersey Highway Authority, Revenue (Garden State Parkway) 1/1/19 New Jersey Housing and Mortgage Finance Agency, Home Buyer Revenue (Insured; National Public Finance Guarantee Corp.) 4/1/18 New Jersey Housing and Mortgage Finance Agency, Home Buyer Revenue (Insured; National Public Finance Guarantee Corp.) 4/1/26 New Jersey Housing and Mortgage Finance Agency, MFHR (Insured: AMBAC and FHA) 5/1/40 New Jersey Housing and Mortgage Finance Agency, MFHR (Insured; FSA) 5/1/20 New Jersey Housing and Mortgage Finance Agency, SFHR 10/1/28 New Jersey Housing and Mortgage Finance Agency, SFHR 10/1/37 New Jersey Transit Corporation, Federal Transit Administration Grants, COP (Master Lease Agreement) (Insured; AMBAC) (Prerefunded) 9/15/10 5,000,000 b New Jersey Transportation Trust Fund Authority (Transportation System) 6/15/20 16 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) New Jersey Transportation Trust Fund Authority (Transportation System) 12/15/23 New Jersey Transportation Trust Fund Authority (Transportation System) 12/15/38 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; AMBAC) 12/15/24 a New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; AMBAC) 12/15/32 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; AMBAC) 12/15/34 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; National Public Finance Guarantee Corp.) 6/15/12 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; National Public Finance Guarantee Corp.) 6/15/12 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 12/15/11 b New Jersey Turnpike Authority, Turnpike Revenue 1/1/16 New Jersey Turnpike Authority, Turnpike Revenue 1/1/16 New Jersey Turnpike Authority, Turnpike Revenue 1/1/40 New Jersey Turnpike Authority, Turnpike Revenue (Insured; FSA) 1/1/16 New Jersey Turnpike Authority, Turnpike Revenue (Insured; FSA) 1/1/16 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) New Jersey Turnpike Authority, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 1/1/10 New Jersey Turnpike Authority, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 1/1/10 New Jersey Turnpike Authority, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 1/1/16 North Jersey District Water Supply Commission, Sewer Revenue (Wanaque South Project) (Insured; National Public Finance Guarantee Corp.) 7/1/19 Port Authority of New York and New Jersey (Consolidated Bonds, 93rd Series) 6/1/94 Port Authority of New York and New Jersey (Consolidated Bonds, 127th Series) (Insured; AMBAC) 12/15/32 Port Authority of New York and New Jersey, Special Obligation Revenue (JFK International Air Terminal LLC Project) (Insured; National Public Finance Guarantee Corp.) 12/1/15 Rahway Valley Sewerage Authority, Sewer Revenue (Insured; National Public Finance Guarantee Corp.) 9/1/30 7,550,000 a Salem County Improvement Authority, City-Guaranteed Revenue (Finlaw State Office Building Project) (Insured; FSA) 8/15/38 Salem County Pollution Control Financing Authority, PCR (Public Service Electric and Gas Company Project) (Insured; National Public Finance Guarantee Corp.) 2/1/32 18 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) South Brunswick Township Board of Education, School Bonds (Guaranteed; School Bond Reserve Act and Insured; FGIC) (Prerefunded) 12/1/09 1,820,000 b South Jersey Port Corporation, Marine Terminal Revenue (Insured; Assured Guaranty) 1/1/34 2,900,000 South Jersey Port Corporation, Marine Terminal Revenue (Insured; Assured Guaranty) 1/1/39 6,000,000 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 6/1/26 3,000,000 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 6/1/29 5,950,000 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 6/1/32 5,560,000 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 6/1/34 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6/1/12 2,500,000 b Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6/1/13 1,790,000 b Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6/1/13 10,630,000 b The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) Union County Improvement Authority, Revenue (Correctional Facility Project) 6/15/22 Union County Utilities Authority, Solid Waste Revenue (Ogden Martin Systems of Union, Inc.) (Insured; AMBAC) 6/1/20 University of Medicine and Dentistry of New Jersey, GO (Insured; AMBAC) 12/1/27 West Orange Board of Education, COP (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 10/1/09 b U.S. Related4.9% Government of Guam, GO 11/15/29 Guam Waterworks Authority, Water and Wastewater System Revenue 7/1/25 Puerto Rico Electric Power Authority, Power Revenue 7/1/38 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 8/1/42 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Insured; Berkshire Hathaway Assurance Corporation) 8/1/54 a Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Insured; National Public Finance Guarantee Corp.) 8/1/43 a Virgin Islands Public Finance Authority, Revenue, Virgin Islands Gross Receipts Taxes Loan Note 10/1/19 20 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related (continued) Virgin Islands Public Finance Authority, Revenue, Virgin Islands Gross Receipts Taxes Loan Note (Prerefunded) 10/1/10 b Total Long-Term Municipal Investments (cost $558,595,198) Short-Term Municipal Investments3.2% New Jersey; New Jersey Housing and Mortgage Finance Agency, SFHR (LOC; Dexia Credit Locale) 7/7/09 c New Jersey Turnpike Authority, Turnpike Revenue (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 7/7/09 c Total Short-Term Municipal Investments (cost $18,730,000) Total Investments (cost $577,325,198) 98.1% Cash and Receivables (Net) 1.9% Net Assets 100.0% a Security issued with a zero coupon. Income is recognized through the accretion of discount. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Variable rate demand noterate shown is the interest rate in effect at June 30, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. The Fund 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance 22 Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  AAA Aaa AAA AA Aa AA A A A BBB Baa BBB BB Ba BB .8 B B B F1 MIG1/P1 SP1/A1 Not Rated d Not Rated d Not Rated d .9  Based on total investments. d Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. The Fund 23 STATEMENT OF ASSETS AND LIABILITIES June 30, 2009 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments Cash Interest receivable Receivable for shares of Common Stock subscribed Prepaid expenses Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) Payable for shares of Common Stock redeemed Accrued expenses Net Assets ($) Composition of Net Assets ($): Paid-in capital Accumulated undistributed investment incomenet Accumulated net realized gain (loss) on investments Accumulated net unrealized appreciation (depreciation) on investments Net Assets ($) Net Asset Value Per Share Class A Class B Class C Class I Class Z Net Assets ($) Shares Outstanding Net Asset Value Per Share ($) See notes to financial statements. 24 STATEMENT OF OPERATIONS Six Months Ended June 30, 2009 (Unaudited) Investment Income ($): Interest Income Expenses: Management feeNote 3(a) Shareholder servicing costsNote 3(c) Professional fees Registration fees Directors fees and expensesNote 3(d) Distribution feesNote 3(b) Custodian feesNote 3(c) Prospectus and shareholders reports Loan commitment feesNote 2 Interest expenseNote 2 59 Miscellaneous Total Expenses Lessreduction in expenses due to undertakingNote 3(a) Lessreduction in fees due to earnings creditsNote 1(b) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments Net unrealized appreciation (depreciation) on investments Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 25 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2009 Year Ended (Unaudited) December 31, 2008 Operations ($): Investment incomenet Net realized gain (loss) on investments Net unrealized appreciation (depreciation) on investments Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares Class B Shares Class C Shares Class I Shares Class Z Shares Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares Class B Shares Class C Shares Class I Shares  Class Z Shares Dividends reinvested: Class A Shares Class B Shares Class C Shares Class Z Shares Cost of shares redeemed: Class A Shares Class B Shares Class C Shares Class Z Shares Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period End of Period Undistributed investment incomenet  26 Six Months Ended June 30, 2009 Year Ended (Unaudited) December 31, 2008 Capital Share Transactions: Class A a Shares sold Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding Class B a Shares sold Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding Class C Shares sold Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding Class I Shares sold  Net Increase (Decrease) in Shares Outstanding  Class Z Shares sold Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding a During the period ended June 30, 2009, 5,468 Class B shares representing $66,265 were automatically converted to 5,462 Class A shares and during the period December 31, 2008, 4,671 Class B shares representing $58,505, were automatically converted to 4,667 Class A shares. See notes to financial statements. The Fund 27 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended June 30, 2009 Year Ended December 31, Class A Shares (Unaudited) Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet a Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from investment incomenet Dividends from net realized gain on investments      Total Distributions Net asset value, end of period Total Return (%) b c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d e e e e e Ratio of net expenses to average net assets d e e e e e Ratio of interest and expense related to floating rate notes issued to average net assets  Ratio of net investment income to average net assets d Portfolio Turnover Rate c Net Assets, end of period ($ x 1,000) a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Includes interest and expense related to floating rate notes issued. See notes to financial statements. 28 Six Months Ended June 30, 2009 Year Ended December 31, Class B Shares (Unaudited) Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet a Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from investment incomenet Dividends from net realized gain on investments      Total Distributions Net asset value, end of period Total Return (%) b c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d e e e e e Ratio of net expenses to average net assets d e e e e e Ratio of interest and expense related to floating rate notes issued to average net assets  Ratio of net investment income to average net assets d Portfolio Turnover Rate c Net Assets, end of period ($ x 1,000) a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Includes interest and expense related to floating rate notes issued. See notes to financial statements. The Fund 29 FINANCIAL HIGHLIGHTS (continued) Six Months Ended June 30, 2009 Year Ended December 31, Class C Shares (Unaudited) Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet a Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from investment incomenet Dividends from net realized gain on investments      Total Distributions Net asset value, end of period Total Return (%) b c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d e e e e e Ratio of net expenses to average net assets d e e e e e Ratio of interest and expense related to floating rate notes issued to average net assets  Ratio of net investment income to average net assets d Portfolio Turnover Rate c Net Assets, end of period ($ x 1,000) a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Includes interest and expense related to floating rate notes issued. See notes to financial statements. 30 Six Months Ended June 30, 2009 Year Ended Class I Shares (Unaudited) December 31, 2008 a Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet b Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from investment incomenet Net asset value, end of period Total Return (%) c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d Ratio of net expenses to average net assets d Ratio of net investment income to average net assets d Portfolio Turnover Rate c Net Assets, end of period ($ x 1,000) 11 10 a From December 15, 2008 (commencement of initial offering) to December 31, 2008. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. See notes to financial statements. The Fund 31 FINANCIAL HIGHLIGHTS (continued) Six Months Ended June 30, 2009 Year Ended December 31, Class Z Shares (Unaudited) a Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet b Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from investment incomenet Net asset value, end of period Total Return (%) c c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d f d,f Ratio of net expenses to average net assets e d f d,f Ratio of interest and expense related to floating rate notes issued to average net assets  d Ratio of net investment income to average net assets d d Portfolio Turnover Rate c c Net Assets, end of period ($ x 1,000) a From June 7, 2007 (commencement of initial offering) to December 31, 2007. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. f Includes interest and expense related to floating rate notes issued. See notes to financial statements. 32 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus New Jersey Municipal Bond Fund, Inc. (the fund) is registered under the Investment Company Act of 1940, as amended (the Act), as a non-diversified open-end management investment company. The funds investment objective is to provide investors with as high a level of current income exempt from federal and New Jersey personal income taxes, as is consistent with the preservation of capital. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue 675 million shares of $.001 par value Common Stock.The fund currently offers five classes of shares: Class A (200 million shares authorized), Class B (150 million shares authorized), Class C (150 million shares authorized), Class I (150 million shares authorized) and Class Z (25 million shares authorized). Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years. The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the funds Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type, indications as to values from dealers, and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange of which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fund adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. Various inputs are used in determining the value of the funds investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). 34 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2009 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds   Other Financial Instruments      Liabilities ($) Other Financial Instruments       Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts.Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis.
